Title: From George Washington to Robert Erskine, 7 August 1779
From: Washington, George
To: Erskine, Robert


        
          Sir,
          West-point Augt 7th–79
        
        Are the cross roads between the Sussex and Morris-town Roads Surveyed? If they are I wish to have them laid down on my pocket Map as soon as possible; if they are not, no time should be lost in the completion of this necessary Work.
        If you have any Assistant with you, unimployed, he may Survey the Road from Stamford to Hartford by the way of Norwalk Fairfield & New Haven. & come back the most direct Public Road from New haven to Bedford—I am Sir Yr Most obedt Servt
        
          Go: Washington
        
      